IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 19, 2011

            STATE OF TENNESSEE v. KENNETH McINTYRE

             Direct Appeal from the Criminal Court for Davidson County
             Nos. 2008-C-2797; 2009-I-1307    Mark J. Fishburn, Judge


              No. M2010-02362-CCA-R3-CD - Filed September 12, 2011


The Defendant-Appellant, Kenneth McIntyre, pled guilty to a violation of the habitual motor
vehicle offender (HMVO) order, a class E felony, and passing worthless checks under the
value of $500, a class A misdemeanor. Under the terms of the plea agreement, the
Defendant-Appellant agreed to be sentenced as a career offender with the time and manner
of the sentence to be determined by the trial court. The Defendant-Appellant received a six-
year term of imprisonment for the HMVO conviction, and eleven months and twenty-nine
days imprisonment for the worthless check conviction. The trial court ordered these
sentences to be served concurrently. In this appeal, the Defendant-Appellant argues the trial
court erred in imposing sentence. Because the Defendant-Appellant filed his notice of appeal
more than five months after the judgment became final, we dismiss this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and A LAN E. G LENN, JJ., joined.

F. Michie Gibson, Jr., Nashville, Tennessee for the Defendant-Appellant, Kenneth McIntyre.

Robert E. Cooper, Jr., Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Victor S. (Torry) Johnson, III, District Attorney General; and Kyle
Anderson, Assistant District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

         The Tennessee Rules of Appellate Procedure require us to determine whether we
have jurisdiction in every case on appeal. Tenn. R. App. P. 13(b). In criminal cases, an
appeal as of right lies from a final judgment of conviction. Tenn. R. App. P. 3(b). In order
to initiate the appeal, Rule 4 of the Tennessee Rules of Appellate Procedure requires a notice
of appeal to be filed within thirty days after the date of entry of the judgment from which it
is appealed. Tenn. R. App. P. 4(a). The notice of appeal is not jurisdictional in criminal
cases; thus, the filing of the notice of appeal can be waived in the interest of justice. Id. The
judgment in this case was entered on March 24, 2010, and the notice of appeal was filed
almost seven months later, on October 1, 2010. As argued by the State, it is clear that the
notice is untimely.

       The State contends that this appeal should be dismissed because the Defendant-
Appellant has not sought a waiver of the timely filing requirement in the “interests of justice”
with this court as required by Rule 4. The record shows that on April 19, 2010, defense
counsel filed a motion for the trial court to appoint him to represent the Defendant-Appellant
on appeal. Apparently, in response to this motion, the trial court appointed counsel on May
7, 2010. On September 15, 2010, the Defendant-Appellant filed a “Motion to Late File
Notice of Appeal” in the trial court. Within this motion, defense counsel requested the trial
court to permit a late filed notice of appeal because counsel was not informed that the
Defendant-Appellant wanted to pursue an appeal until April 19, 2010, and that counsel was
not appointed to represent the Defendant-Appellant on appeal until May 7, 2010. On
October 1, 2010, the same day the Defendant-Appellant filed his notice of appeal, the trial
court filed an order permitting the Defendant-Appellant to file a late notice of appeal.

        As previously noted, this Court has authority to waive “in the interest of justice” the
timely filing of the Defendant-Appellant’s notice of appeal. Tenn. R. App. P. 4(a). To date,
the Defendant-Appellant has not sought waiver “in the interest of justice” of the timely filing
requirement of the notice of appeal with this court. Id. Even if we assume, similarly to the
trial court, that the notice was late filed because defense counsel was not appointed until May
7, 2010, this does not explain the four-month delay between counsel’s appointment and filing
the “Motion to Late File Notice of Appeal.” We are also compelled to note that appellate
counsel was the same counsel appointed to represent the Defendant-Appellant for the guilty
plea and sentencing. “Appointed counsel shall continue to represent an indigent party
throughout the proceedings, including any appeals, until the case has been concluded or
counsel has been allowed to withdraw by a court.” See Tenn. Sup. Ct. R. 13 (emphasis
added). The record does not show that counsel was permitted to withdraw by the trial court.
Finally, the Defendant-Appellant fails to address or explain how waiving the timely filing
of his notice of appeal serves the interest of justice.

                                       CONCLUSION

       We have reviewed the record presented in this case and it does not show that waiver
of the Defendant-Appellant’s late notice of appeal would serve the interest of justice.
Accordingly, the Defendant-Appellant’s appeal is dismissed.


                                                     ___________________________________
                                                     CAMILLE R. McMULLEN, JUDGE

                                               -2-